DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 7/8/2022 has been entered and fully considered. Claims 1-24 are pending. Claims 3 and 15 are amended. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 7/8/2022, with respect to claims 3 and 15 have been fully considered and are persuasive.  The outstanding rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
ALARCON (US 2015/0333552) discloses an electronic cigarette (Abstract) that comprises a housing, 100A and 100B, (Paragraph [0019]) that includes a reservoir, 140A and B (Paragraph [0020]), first and second power source terminals, 162A and B (Paragraph [0027]; Figure 1A); a heating element, 146 (Paragraph [0020]); a driver circuit, 170, 172 and 174, that includes a power converter, 174, to power the heater (Paragraphs [0031]-[0032], [0041]-[0042]). The power can be supplied to the heater with pulse-width modulation (Paragraph [0031]). However, ALARCON does not disclose the claimed pump and switchably controlling the pump to deliver the aerosol precursor to the heating element and switchably controlling the power source to the heating element independently, per se. 
KIECKBUSCH et al. (US 2014/0299137) discloses an electronic cigarette with a power converter, power source, voltage regulator, switch, heater and reservoir (Abstract; Paragraphs [0029]-[0036]). Like ALARCON, KIECKBUSCH et al. does not disclose the claimed pump and switchably controlling the pump to deliver the aerosol precursor to the heating element and switchably controlling the power source to the heating element independently, per se. 
FU et al. (US 2019/0373679) discloses that a micro-pump can be used to transfer the fluid from the reservoir to the heater (Paragraphs [0264] and [0265]; and finds support in provisional application 62/738,874 filed 9/28/2018). 
QIU (US 2015/0173124) discloses a voltage booster (Paragraph [0021]) for boosting the voltage to the heater (Paragraph [0022]). QIU does not disclose the claimed pump and switchably controlling the pump to deliver the aerosol precursor to the heating element and switchably controlling the power source to the heating element independently, per se
Thus, when considering these references with those cited previously, it would appear that the individual parts being claimed are taught in the art. However, the art does not appear to teach the claimed parts connected in the same manner and controlled to operate as claimed, per se. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745